[Letterhead of KeySpan] June 10, 2002 Securities and Exchange Commission 450 Fifth Street, N.W. Washington, D.C. 20549 Ladies and Gentlemen: Pursuant to Sections 6(a), 7, 9(a) and 10 of the Public Utility Holding Company Act of 1935, as amended (the Act), KeySpan Corporation (KeySpan), a registered holding company under the Act, and Eastern Enterprises (Eastern), a wholly-owned subsidiary of KeySpan and an exempt holding company (collectively, the Applicants), applied to the Securities and Exchange Commission (the Commission) for authorization to reorganize Eastern to result in a change of its organizational form from a Massachusetts business trust to a Massachusetts limited liability company (the Transaction). (See File No. 70-09995). On May 29, 2002, the Commission issued an order in this proceeding (Holding Co. Act Release No. 27532) authorizing the Transaction, as more fully described below and in the application and the order, which involved the formation of a new KeySpan subsidiary as a Massachusetts limited liability company as the vehicle used to transform Eastern into a limited liability company. The new subsidiarys name is KeySpan New England, LLC (KeySpan New England) and is owned ninety-nine percent (99%) by KeySpan and one percent (1%) by KSNE, LLC (KSNE), a Delaware limited liability company, that is also a new wholly-owned subsidiary of KeySpan formed as part of the Transaction. KeySpan New England, through a merger with Eastern, is the surviving entity now that the Transaction has been consummated. > This opinion is furnished in connection with KeySpans and Easterns filing of the Application/Declaration on Form U-1, as amended, File No. 70-09995 (the Application) with the Commission under the Act and the Rule 24 certification filed by KeySpan and KNE LLC in this proceeding. On May 30, 2002, in compliance with the order, (i) KeySpan New England was formed as a Massachusetts limited liability company, and KSNE was formed as a Delaware limited liability company, (ii) KeySpan obtained ninety-nine percent (99%) of the membership interest in KeySpan New England for ninety-nine dollars ($99.00) and one hundred percent (100%) of the membership interest in KSNE for one hundred dollars ($100.00), and (iii) KSNE obtained the remaining one percent (1%) membership interest in KeySpan New England for one dollar ($1.00). On May 31, 2002, in compliance with the Order, Eastern and KeySpan New England executed an agreement and plan of merger pursuant to which Eastern merged with and into KeySpan New England (the Merger), with KeySpan New England as the surviving entity. To effect the Merger, Eastern and KeySpan New England filed a Certificate of Merger and Termination with the Secretary of the Commonwealth of Massachusetts on May 31, 2002. I am general counsel to KeySpan and have acted as counsel to KeySpan in connection with the proposed Transaction and the filing of the Application. In connection with this opinion, either I or attorneys under my supervision in whom I have confidence have examined originals or copies, certified or otherwise identified to my satisfaction, of such records and such other documents, certificates and corporate, trust, limited liability company or other records as I have deemed necessary or appropriate as a basis for the opinions expressed in this letter, including without limitation, certificates of officers and employees of KeySpan and Eastern and information obtained from public officials.
